Battle, J., (dissenting). A statute of this state provides that real property sold under a- power of sale in deeds of trust and mortgages “may be redeemed by the mortgagor at any time within one year from the sale thereof by payment of the amount for which said property is sold, together with ten per cent, interest thereon and costs of the sale.” Under this statute, is the purchaser entitled to the possession of the property sold before the expiration of the time for redemption! I think not. In his bid for the property at the sale, he agrees to pay what he is willing to give for it, provided it is not redeemed, and he gets it at the end of the time allowed for redemption. As a full and complete compensation to him for the money he has paid for the land, the law allows the amount paid and ten per cent, interest, in the event he fails to acquire title by reason of redemption. Until the time to redeem expires, the land stands as security to him for this amount and interest, in default of the payment of which within the year after the sale he becomes the owner of the land. Until then he has only an inchoate title, and his right to the posession does not accrue until it becomes complete. He is, consequently, not entitled to possession within the one year allowed to redeem. The purchaser does not become subrogated to the rights of the mortgagee against the mortgagor. He is entitled to the land or the return of his money with interest, and no more. The mortgagee is entitled to recover of the mortgagor the remainder of the mortgage debt left unpaid after the amount received on account of the sale of the lands has been deducted. By reason of this unpaid balance, the purchaser acquires no rights. All the rights existing by virtue thereof belong to the mortgagee or his assigns. What those rights are is not necessary for us to determine in this case; for appellant had no right to the land except .that acquired by the sale under the power contained in the deed of trust; and, in taking possession of it, he was not acting in the name of or for the trustee or beneficiaries in the deed of trust, for the purpose of enforcing the collection of the balance due on the mortgage debt, or by virtue thereof, but in his own behalf. This debt had never been assigned to him, and he therefore had no authority by virtue thereof to assert a right to the possession of the land for the purpose of appropriating the rents and profits accruing therefrom to the payment of the debt. .He had no more right to do so than a purchaser at a sale under execution would have, by virtue of such purchase, to collect the balance due on the judgment on which the execution was issued. The appellee was, therefore, during the time allowed for redemption, entitled to possession of the land, as against the appellant. Bunn, C. J., concurs with me.